DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  The claim dependency is incorrect. The claim should refer to claim 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Santelli, JR. (US 2006/0185883 hereinafter Santelli) .


In regards to claim 1, Santelli discloses;” A wire management kit (paragraph 0002) comprising: a plurality of cord covers; each of the cord covers having a front lid (Fig. 1 (14)), first side wall (Fig. 1 (16)), second side wall (Fig. 1 (18)) and rear wall (Fig. 1 (20)); the first side wall and the second side wall extending from the rear wall (Paragraph 0016); the front lid having one end coupled or integral with the first side wall (Fig. 1 (shows cover (14) attached to side wall (16)); a cavity formed between the first side wall, the second side wall and the rear wall (Fig. 1 (22)); the front lid removably engaging the second side wall (paragraph 0016); wherein each of the cord covers is configured for receiving one or more cords by flexing the second side wall to release the front lid to insert the cord into the cavity (Fig. 2 (shows to release the cover, the side wall (18) is 

In regards to claim 2, Santelli discloses;” The kit of claim 1 wherein the front lid includes a first flange at an outer end and the second side wall includes a second flange at an outer end (Fig. 2 (28) is inserted into groove (32 which forms a flange), paragraph 0017).”

In regards to claim 3, Santelli discloses;” The kit of claim 2 wherein the first flange includes a first lip and the second flange includes a second lip, the first lip engaging the second lip for engaging the front lid to the second side wall to close the cord cover (Fig. 2 (shown)).”

In regards to claim 4, Santelli discloses;” The kit of claim 1 wherein the front lip and the second side wall are formed of a flexible material(paragraphs 0018, 0019).”

In regards to claim 5, Santelli discloses;” The kit of claim 4 wherein the flexible material is formed of flexible polyvinyl chloride (PVC) or urethane (paragraph 0019).”

 In regards to claim 6, Santelli discloses;” The kit of claim 4 wherein the rear wall is formed of a rigid or semi-rigid material (paragraph 0019).”

In regards to claim 7, Santelli discloses;” The kit of claim 6 wherein the front lip, side walls and rear wall are co-extruded (paragraph 0018).”	


In regards to claim 9, Santelli discloses;” The kit of claim 1 wherein a first side of an adhesive material or pressure sensitive adhesive strip is attached or coated on an outer surface of the rear wall of each of the cord covers and an adhesive liner is removably attached to a second side of the pressure sensitive adhesive strip (Fig. 1 (70), paragraph 0016 discloses that the adhesive tape is in contact on both sides with the enclosure and external structure such as a cabinet).”

In regards to claim 10, Santelli discloses;” The kit of claim 1 further comprising a connector, the connector configured for connecting a first cord cover to a second cord cover (Fig. 3 (126), paragraph 0022).”

In regards to claim 12, Santelli discloses;” The kit of claim 1 further comprising a curved connector, the curved connector configured for connecting a first cord cover to a second cord cover (Fig. 3 (122), paragraph 0022).”

In regards to claim 14, Santelli discloses;” The kit of claim 1 further comprising an angled connector, the angled connector configured for connecting a first cord cover to a second cord cover (Fig. 3 (123), paragraph 0022).”


Allowable Subject Matter
Claims 11, 13, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santucci et al. (US 5235136 hereinafter Santucci).

LIMITATION IN PREAMBLE
The recitation “A wire management kit” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA - .1. 951).

In regards to claim 1, Santucci discloses;” the cord cover having a front lid (Fig. 3 (14)), first side wall (Fig. 2 (28)), second side wall (Fig. 2 (32)) and rear wall (Fig. 2 (12)); the first side wall and the second side wall extending from the rear wall (Fig. 2); the front lid having one end coupled or integral with the first side (Fig. 2 (shown)); a cavity formed between the first side wall, the second side wall and the rear wall; the front lid removably engaging the second side wall; wherein the cord cover is configured for receiving one or more cords by flexing the second side 
Santucci discloses the claimed invention except for a plurality of cord covers. It would have been obvious to one having ordinary skill in the art to include multiple structures that have the same features in any application, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v.Bemis Co., 193 USPQ 8.
Therefore, Santucci discloses the claimed invention.
 
In regards to claim 2, Santucci discloses;” claim 1 wherein the front lid includes a first flange at an outer end (Fig. 3 (36)) and the second side wall includes a second flange at an outer end is inserted into groove (Fig. 3 (34)).”

In regards to claim 3, Santucci discloses;”  claim 2 wherein the first flange includes a first lip and the second flange includes a second lip, the first lip engaging the second lip for engaging the front lid to the second side wall to close the cord cover (Fig. 2 (shown)).”

In regards to claim 8, Santucci discloses;”  claim 1 wherein the cord cover is formed of a material selected from plastic, high density and low-density polyethylene, polyvinyl chloride (PVC), acrylonitrile butadiene styrene (ABS) or nylon (Col. 3, lines 37-47).”



Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santucci et al. (US 5235136 hereinafter Santucci) as applied to claim 1 above, and further in view of Marcou et al. (US 6333461 hereinafter Marcou).

In regards to claim 4, Santucci discloses;”  claim 1”, but does not directly disclose;” wherein the front lip and the second side wall are formed of a flexible material”
However, Marcou does disclose a structure with a flexible hinge that has a latching cover used to form a channel to contain wiring. Marcou further discloses that the wiring structure is formed from flexible materials (Col. 1, lines 19-27, Col. 2, lines 29-57)). It would have been obvious to one skilled in the art to select a material set for flexibility when forming a wiring trunking structure. Therefore, selecting a flexible material for all components of the trunking structure as disclosed by Marcou with the wiring trunking structure disclosed by Santucci, the claimed invention is disclosed. 

In regards to claim 5, Santucci discloses;”  claim 4”, but does not directly disclose;” wherein the flexible material is formed of flexible polyvinyl chloride (PVC) or urethane.”

However, Marcou does disclose a structure with a flexible hinge that has a latching cover used to form a channel to contain wiring. Marcou further discloses that the wiring structure is formed from flexible materials (Col. 1, lines 19-27 (where the structure is plastics and applicants own admission that the materials include plastic such as PVC, and therefore, the plastic of Marcou would include PVC), Col. 2, lines 29-57)). It would have been obvious to one skilled in the art to select a material set for flexibility when forming a wiring trunking structure. Therefore, selecting a flexible material for all components of the trunking structure as disclosed by Marcou with the wiring trunking structure disclosed by Santucci, the claimed invention is disclosed. 

In regards to claim 6, Santucci discloses;”  claim 4”,but does not directly disclose;” wherein the rear wall is formed of a rigid or semi-rigid material.”
However, Marcou does disclose a structure with a flexible hinge that has a latching cover used to form a channel to contain wiring. Marcou further discloses that the wiring structure is formed from flexible materials that include semirigid materials (Col. 1, lines 19-27 (where the structure is plastics and applicants own admission that the materials include plastic such as PVC, and therefore, the plastic of Marcou would include PVC). It would have been obvious to one skilled in the art to select a material set for flexibility and semirigid when forming a wiring trunking structure. Therefore, selecting a flexible material for all components of the trunking 

In regards to claim 7, Santucci discloses;” “ claim 6 wherein the front lip, side walls and rear wall are co-extruded (Santucci Col. 2, lines 29-52).

Claims 10, 12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santucci et al. (US 5235136 hereinafter Santucci)  as applied to claim 1 above, and further in view of Santelli, JR. (US 2006/0185883 hereinafter Santelli).

In regards to claim 10, Santucci discloses;” claim 1”, but does not directly disclose;” a connector, the connector configured for connecting a first cord cover to a second cord cover.”
However, Santelli discloses a connector, the connector configured for connecting a first cord cover to a second cord cover (Fig. 3 (126), paragraph 0022). It would have been obvious to one skilled in the art to use a connection structure to join multiple lengths of wiring trunks together to for a unified structure. Therefore, using the connector as disclosed by Santelli with the wiring structure disclosed by Santucci, the claimed invention is disclosed.

In regards to claim 12, Santucci discloses;” claim 1”, but does not directly disclose;” a curved connector, the curved connector configured for connecting a first cord cover to a second cord cover.” Santelli discloses a curved connector, the curved connector configured for connecting a first cord cover to a second cord cover (Fig. 3 (122), paragraph 0022).” It would have been 

In regards to claim 14, Santucci discloses;” claim 1”, but does not directly disclose;” an angled connector, the angled connector configured for connecting a first cord cover to a second cord.”
Santelli  an angled connector, the angled connector configured for connecting a first cord cover to a second cord cover (Fig. 3 (123), paragraph 0022).” It would have been obvious to one skilled in the art to use a connection structure to join multiple lengths of wiring trunks together to for a unified structure. Therefore, using the connector as disclosed by Santelli with the wiring structure disclosed by Santucci, the claimed invention is disclosed.

In regards to claim 16, Santucci discloses;” claim 1”, but does not directly disclose;” an T shaped connector, the T shaped connector configured for connecting a first cord cover, a second cord cover and a third cord cover.” Santelli discloses an T shaped connector, the T shaped connector configured for connecting a first cord cover, a second cord cover and a third cord cover (Fig. 3 (125), paragraph 0022).” It would have been obvious to one skilled in the art to use a connection structure to join multiple lengths of wiring trunks together to for a unified structure. Therefore, using the connector as disclosed by Santelli with the wiring structure disclosed by Santucci, the claimed invention is disclosed.

Allowable Subject Matter
Claims 11, 13, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Please refer to the enclosed PTO-892 form for the citation ofpertinent prior art references. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847